              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN


 STRONG MICROBIALS,
                                                    Case No. 19-CV-904-JPS
                      Plaintiff,
 v.

 MANN LAKE LTD.,                                         PRELIMINARY
                                                          INJUNCTION
                      Defendant.


       On October 11, 2019, Plaintiff Strong Microbials Inc. (“Strong

Microbials”) moved for entry of a preliminary injunction against Defendant

Mann Lake Ltd. (“Mann Lake”). (Docket #24). Mann Lake did not contest

the motion; instead, on October 31, 2019, the parties submitted a joint

stipulation for entry of a preliminary injunction with agreed terms. (Docket

#28). The stipulation explains that while Mann Lake denies that Strong

Microbials is likely to succeed on the merits of its claims, has suffered any

harm, or will suffer any harm, Mann Lake nonetheless believes that the

interests of efficiency will best be served by entry of a preliminary

injunction for the pendency of this case. Id. The Court quite agrees that

issuance of this agreed injunctive relief favors judicial economy.

       In light of the parties’ agreement, and having independently

considered the terms of the parties’ proposed injunction, the Court finds

good cause to adopt the parties’ stipulation. The Court also finds that it has

jurisdiction to enter the proposed injunction. See (Docket #18 at 13).

Therefore, the Court will enter the parties’ proposed injunction and will

deny Strong Microbials’ motion for a preliminary injunction as moot.




  Case 2:19-cv-00904-JPS Filed 11/05/19 Page 1 of 3 Document 30
        Accordingly,

        IT IS ORDERED that Plaintiff Strong Microbials Inc.’s motion for a

preliminary injunction (Docket #24) be and the same is hereby DENIED as

moot;

        IT IS FURTHER ORDERED that the parties’ joint stipulation for

entry of a preliminary injunction (Docket #28) be and the same is hereby

ADOPTED;

        IT IS FURTHER ORDERED that a preliminary injunction be and

the same is hereby ENTERED against Defendant Mann Lake Ltd. with the

following terms.

        Mann Lake Ltd., its agents, or anyone else working with or on behalf

of Mann Lake Ltd. is preliminarily enjoined, directly or indirectly, and

whether alone or in concert with others, from:

        a) selling, offering to sell, or advertising any probiotic product

           bearing any of the Strong Microbials Inc. marks that was not

           packaged by Strong Microbials Inc. and in its original, unopened

           packaging; and

        b) reproducing Strong Microbials Inc.’s packaging or labels bearing

           any of the Strong Microbials Marks for use on any product,

           provided, however, that this injunction shall not prohibit Mann

           Lake Ltd. from showing original Strong Microbials Inc. product

           and packaging and labels associated with the sale of original,

           non-repackaged Strong Microbials Inc. products.

        IT IS FURTHER ORDERED that this Order remains in full force and

effect until this case is dismissed.




                            Page 2 of 3
  Case 2:19-cv-00904-JPS Filed 11/05/19 Page 2 of 3 Document 30
    Dated at Milwaukee, Wisconsin, this 5th day of November, 2019.

                             BY THE COURT:



                             ____________________________________
                             J. P. Stadtmueller
                             U.S. District Judge




                          Page 3 of 3
Case 2:19-cv-00904-JPS Filed 11/05/19 Page 3 of 3 Document 30
